Exhibit B
                                                                    Joshua Arocho <joshua.arocho@successacademies.org>



Lisa Vasquez -- Rule 68 Offer
Leo Glickman <lglickman@stollglickman.com>                                                      Mon, Feb 1, 2021 at 5:18 PM
To: Joshua Arocho <joshua.arocho@successacademies.org>, Aaron Safane <aaron.safane@successacademies.org>, Halimah Famuyide
<halimah.famuyide@successacademies.org>

 Let this email serve as no ce pursuant to Fed. R. Civ. P. 68(a) that the plain ﬀ accepts defendants' Rule 68 oﬀer.
 A ached please ﬁnd plain ﬀ's a orneys fees up through the me defendants sent their Rule 68 oﬀer. In addi on,
 plain ﬀ had a total of $400 in expenses, which was the ﬁling fee for this ma er.

 Leo Glickman
 Stoll, Glickman & Bellina, LLP
 5030 Broadway, Ste. 652
 New York, NY 10034
 718-852-3710
 www.stollglickman.com

      Time Entries on Selected File.pdf
      11K
